Opinion
Per Curiam :
Appellant filed a PCHA petition alleging denial of his right to competent counsel and his right of appeal. No hearing was held on his allegation with respect to counsel. He was, however, granted leave to file post-trial motions nunc pro tunc, which were overruled. Upon review of these two dispositions, we enter the following: Judgment of sentence affirmed; the order of the PCHA court is vacated and the record remanded for a hearing on the issue of representation by competent counsel.